Citation Nr: 1030956	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for breast cancer, claimed as 
secondary to hormone replacement therapy the Veteran underwent in 
connection with her service-connected total abdominal 
hysterectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1970 to December 1972 
and from April 1974 to January 1981.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee Regional Office (RO). 

On her August 2006 Substantive Appeal, the Veteran did not 
indicate whether she wished to present testimony regarding her 
contentions in any formal hearing.  In a December 2006 letter to 
the RO, the Veteran made clear that she did not wish to attend a 
hearing.  Accordingly, this case is properly before the Board, 
and the Board may decide the Veteran's claim without first 
remanding the case for a hearing.  


FINDINGS OF FACT

1.  The Veteran did not suffer from breast cancer during her 
active service or for many years thereafter.

2.  The Veteran's breast cancer is not causally related to the 
hormone replacement therapy she underwent following her 
hysterectomy.  


CONCLUSION OF LAW

The criteria for service connection for breast cancer have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain 
disabilities are presumed to be service connected if evidence of 
the disease manifests itself to a compensable degree within one 
year of the end of the Veteran's service; breast cancer is one of 
the chronic conditions subject to this presumption.  38 C.F.R. 
§§ 3.307, 3.309(a).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Generally, in order to grant a service connection claim, the 
Board must find medical evidence that the Veteran currently 
suffers from a disability, medical evidence (or, in certain 
circumstances, lay evidence) of an in service incurrence or 
aggravation of that disability, and medical evidence of a nexus 
between the present disability and the disability claimed in 
service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

Here, however, the Veteran contends that her breast cancer is not 
directly related to her active service.  Instead, she contends 
that it is related to the hormone therapy she underwent following 
an in-service hysterectomy.  Pursuant to VA law, service 
connection may be granted for a disability shown to be secondary 
to an already service-connected disorder.  See 38 C.F.R. § 3.310 
(providing that "a disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected").  

Thus, in determining whether the Veteran is entitled to service 
connection for her breast cancer, the Board shall evaluate the 
Veteran's claim under both a direct and secondary service 
connection framework.

First, the Board acknowledges that the Veteran suffered from 
breast cancer.  A review of her VA treatment records reveals that 
she was diagnosed as suffering from breast cancer in January 
2001, and she underwent surgery to remove a lump in her breast 
and multiple lymph nodes in that same month.  The Veteran 
underwent chemotherapy for months afterward.  Recent treatment 
records do not show that the Veteran's cancer has returned, and 
each subsequent mammogram has been negative.

On a direct basis, the Veteran's claim fails because there is no 
evidence that the Veteran suffered from breast cancer while in 
service or for many years thereafter.  A review of the Veteran's 
service treatment records does not reveal any treatment for or 
complaints of breast cancer.  Though breast cancer is subject to 
a one year presumption, the medical evidence shows that the 
Veteran was diagnosed as suffering from breast cancer in January 
2001, some 20 years after her active service.  Perhaps most 
importantly, the Veteran herself does not contend that she 
suffered from breast cancer in service.  Absent any in-service 
occurrence or incurrence of breast cancer, service connection on 
a direct basis is not warranted.

The Veteran has steadfastly maintained, however, that her breast 
cancer is due to the hormone replacement therapy that she 
undertook in the years following her in-service hysterectomy in 
1976.  In support of her contention, the Veteran submitted 
information from the internet stating that a correlation exists 
between hormone replacement therapy and breast cancer. 

This evidence ultimately has little probative weight in the 
Board's decision.  The evidence submitted by the Veteran does not 
address the Veteran's specific situation; there is no showing 
that the Veteran suffered from the same cancer or took similar 
hormones as those cited in the study.

More importantly, a VA physician offered an opinion as to the 
etiology of the Veteran's breast cancer in October 2007.  The 
physician reviewed the Veteran's medical history, finding that 
she underwent conservative breast surgery and chemoradiation for 
an estrogen receptor negative breast cancer.  The physician 
further stated that the current medical knowledge does not 
support a cause/effect relationship between estrogen receptor 
negative breast cancer and the use of replacement estrogen 
medication.  Thus, he concluded that it is less likely as not 
that the Veteran's breast cancer is caused by or a result of her 
hormone replacement therapy.  

In conclusion, the Board reiterates its findings that the Veteran 
did not suffer from breast cancer in service or for many years 
thereafter, and that the Veteran's breast cancer is not causally 
related to the hormone replacement therapy that she underwent 
following her in-service hysterectomy.  Accordingly, the Board 
concludes that the criteria for service connection for breast 
cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2005 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of her and VA's respective duties for 
obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of 
Appeals for Veterans Claims ruled that VA must inform claimants 
of all five elements of a service connection claim, including how 
VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran was sent this updated notice in April 2006, prior to 
her claim being readjudicated in the June 2006 Statement of the 
Case and the October 2007 Supplemental Statement of the Case.  
Further, her claim is being denied, so not receiving notice of 
disability ratings and effective dates presents no prejudice to 
her. 

Next, VA has a duty to assist the Veteran in the development of 
her claim.  This duty includes assisting her in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records and the records of her post-service VA 
treatment.  In addition, the RO obtained an opinion regarding the 
etiology of the Veteran's breast cancer from a VA physician.  
This physician reviewed the Veteran's claims folder before 
offering his opinion, and he offered a complete rationale for the 
opinion he offered.  Accordingly, the Board determines that there 
is sufficient evidence in the file for the Board to make a 
decision and that a VA examination is not necessary.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



ORDER

Service connection for breast cancer is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


